DETAILED ACTION
Receipt of Arguments/Remarks filed on April 1 2022 is acknowledged. Claims 1-58, 69 and 76 were/stand cancelled. Claims 59-68, 70-73, 75 and 77-78 were amended. Claims 79-82 were added.  Claims 59-68, 70-75 and 77-82 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections
The amendments filed April 1 2022 have overcome the objection of claims 59, 73, 77 and 78.  The periods were removed from the claim except for the end.  

Modified Rejection Based on Amendments in the reply filed on April 1 2022

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-82 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US Patent No. 8187640, cited on PTO Form 1449) in view of Tipton (USPUGPUB No. 20100216948, cited in the Office action mailed on December 2 2021).
Applicant Claims
	The instant application claims an extended release pharmaceutical composition for administration into the body of an animal or human comprising a biodegradable liquid polyester wherein the biodegradable liquid polyester has a carboxylic acid end group; a biocompatible organic solvent or combination of solvents and an active pharmaceutical agent wherein the extended release pharmaceutical composition is formulated to release the active pharmaceutical agent for a period of one month or greater.
The instant application claims a delivery system for administration of a liquid polymer pharmaceutical composition, comprising: a syringe component; a formulation component comprising a biodegradable liquid polyester having a carboxylic acid end group, a biocompatible organic solvent and an active pharmaceutical agent; wherein the formulation component and the active pharmaceutical agent are contained within the syringe component and the liquid polymer pharmaceutical composition is formulated to release the active pharmaceutical agent for a period of one month or greater.
 The instant application claims a method of forming a biodegradable, non-solid implant in situ in a body, comprising injecting the liquid polymer composition into the body.
The instant application claims a method of delivering an active pharmaceutical agent to a body, comprising injecting a liquid polymer pharmaceutical composition of claim 59 into the body.
The instant application claims a liquid polymer pharmaceutical composition for administration into the body of an animal or human, comprising:  a biodegradable liquid polyester with a carboxylic acid end group comprising at least about 50% lactide residues and monomer residues selected from the group consisting of caprolactone, trimethylene carbonate, and combinations; a biocompatible organic solvent or combination of solvents; and an active pharmaceutical agent, wherein the liquid polymer pharmaceutical composition is formulated to release the active pharmaceutical agent for a period of one month or greater. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Dunn is directed to low viscosity liquid polymeric delivery systems.  Claimed is a liquid polymer composition formulated for administering into a body of an animal or human, comprising: (a) a biodegradable liquid polymer comprising a copolymer of lactide and caprolactone with a molar ratio from 75/25 to 25/75 and a molecular weight of 2000 daltons to 20,000 daltons (2 to 20 kDa), the molecular weight as determined by gel permeation chromatography using a multi-angle light-scattering detector (GPC-MALS); (b) a biocompatible organic solvent; and (c) a therapeutically effective amount of a biologically active agent; wherein the composition, when placed in contact with body fluid of an animal or human, remains in a liquid form and does not form a solid in situ after dissipation of the organic solvent from the composition into said body fluid (claim 1).  The solvent comprises a hydrophilic organic solvent having a water solubility greater than 10% by weight of said solvent in water (claim 2).   Solvents claimed and exemplified include N-methyl-2-pyrrolidone (claim 3, example 3).  The composition comprises 30 to 90% by weight liquid polymer and 10-70% by weight organic solvent (claim 12).  The weight of the active agent is from 0.1 to 30% (claim 13).  Active agents include testosterone (claim 14).  The rate of release of the active can be controlled by the composition of the biodegradable polymer and/or by the hydrophilicity or lipophilicity of the organic solvent that is used.  The composition of the liquid polymer (i.e., the type of monomer used or the ratio of monomers for copolymers or terpolymers, the end groups on the polymer chains, and the molecular weight of the polymer) will determine the hydrophilicity or lipophilicity of the liquid polymer material as well as the degradation time of the liquid polymer implant. More hydrophilic liquid polymers (e.g., polylactic acid) and/or more hydrophilic solvents (e.g., N-methyl-2-pyrrolidone) can be used for active agents in applications where faster release rates and shorter durations of release (e.g., about 1-3 days) are needed. For slower releasing active agents and where longer durations of release for prolonged delivery (e.g., about 7-90 days) are desired, more hydrophobic and slower degrading liquid polymers (e.g., polycaprolactone) and/or more lipophilic solvents (e.g., triacetin) can be used to advantage. For even slower rates and longer durations of release of an active agent, the active agent itself can be made more water-insoluble by utilizing active agents, for example, in the form of lipophilic salts, drug complexes, and/or prodrug esters, amides or ethers. Thus, various forms of the drug or other biologically active agent can be used as needed. The composition includes the active agent in an amount effective to provide the desired therapeutic effect over the release period. The concentration range of the active agent in the composition will vary, for example, according to the active agent, the formulation and the rate of release from the implanted material, and can range, for example, from about 0.1% to about 30% by weight. The liquid polymer implant releases an effective amount of the bioactive agent by diffusion or dissolution from the liquid implant as it biodegrades in the body (column 8, lines 24-57). An embodiment of a kit can contain a syringe of the liquid polymer/solvent composition and a separate syringe with the biologically active agent which can be coupled together for mixing the biologically agent within the liquid polymer/solvent composition prior to injection in the body. Another embodiment of a kit can include a container or syringe of the liquid polymer/solvent/biologically active agent if the agent is stable in the liquid polymer solution (column 10, lines 1-19).  Exemplified initiator is dodecanol.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Dunn teaches polyesters, organic solvents and drug and manipulation of the release, Dunn does not teach the addition of carboxylic acid end groups.  However, this deficiency is cured by Tipton.
	Tipton is directed to polymer mixtures comprising polymers having different non-repeating units and methods for making and using same.  Taught are polymer mixtures and methods for preparing polymer mixtures which comprise a first and second polymer that have at least one different non-repeating unit, e.g. an end group.  In one aspect the different non-repeating unit arises from the use of different initiators used during polymerization.  The degradation profile or degradation rate can be affected by the chemical makeup of the controlled release system (paragraph 0031).  Taught is introducing different functional units into a controlled release system thereby tailoring the degradation properties (paragraph 0032).  In one aspect the degradation properties can be tailored by using a mixture of polymers wherein the polymers have at least one non-repeating unit that is different (paragraph 0033).  The non-repeating units can alter the degradation profile or degradation rate of the polymer (paragraph 0054).  The polymers can copolymers wherein a specific copolymer taught is poly(lactide-co-caprolactone) (paragraph 0070).  The polymer mixture can comprise two or more different polymers prepared by the polymerization of lactide, glycolide, caprolactone or any combination thereof using initiators 1-dodecanol and glycolic acid (paragraph 0071). When a biodegradable polymer is used, the microparticle can be formulated so as to degrade within a desired time interval.  This includes from about less than one day to about 1 month.  Longer time intervals can extend to 6 months (paragraph 0077).  Use of the polymers for the release of a bioactive is taught (paragraph 0078).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunn and Tipton and utilize glycolic acid in addition to dodecanol in order to produce a mixture of polymers with different end groups which can modify the degradation rate and release of a bioactive.   Since Dunn desires controlled release and manipulation of the end groups is a way to modify release as taught by Tipton, one skilled in the art would have been motivated to utilize glycolic acid terminated polyesters in order to achieve the desired release rate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunn and Tipton and utilize testosterone (hydrophobic) as the drug.  One skilled in the art would have been motivated to utilize testosterone as it is a specifically taught drug by Dunn.  Furthermore, the selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunn and Tipton and utilize n-methyl pyrrolidone as the solvent.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught solvents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed molecular weight, Dunn teaches an overlapping range.  Regarding the claimed centration of the lactide and caprolactone monomers, Dunn teaches an overlapping range.  Regarding the claimed concentration of polyester, drug and solvent, Dunn teaches overlapping ranges.  Regarding the claimed release period, Dunn and teach overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claims 71-72, Dunn et al. exemplifies injection into a body.  Dunn et al. expressly states a non-solid implant is formed.  
Regarding claims 77-78, Dunn et al. teaches a kit with a syringe of the liquid polymer/solvent composition and a separate syringe with the biologically active agent which can be coupled together for mixing the biologically agent within the liquid polymer/solvent composition prior to injection in the body reading on embodiment ii. of claim 78. Another embodiment of a kit can include a container or syringe of the liquid polymer/solvent/biologically active agent if the agent is stable in the liquid polymer solution reading on embodiment i. of claim 78.

Response to Arguments
Applicants’ arguments filed April 1 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) modifying the delivery systems of Dunn to include the polymer mixtures arising from different initiators as disclosed by Tipton would necessarily produce a delivery system having a mixture of two polyesters, one having terminal hydroxyl groups and the other having terminal carboxylic acid groups.  It is argued that the instant claims recite a single polyester.  It is argued that the claimed polyester does not have a hydroxyl end group nor does it contain a mixture of hydroxyl and carboxylic acid en groups.  
Regarding Applicants’ first argument, while the examiner agrees that the prior art teaches the formation of two polyesters, one with hydroxyl end groups from the dodecanol and one with carboxylic acid end groups from the glycolic acid, the examiner cannot agree that the instant claims exclude additional polyesters from being present.  The instant claim language of comprising allows for other unrecited elements to be part of the composition. Note: MPEP 2111.03.  Thus, a polyester with hydroxyl end groups are not excluded by the instant claims as long as at least one polyester comprising carbocyclic acid end groups is present, which is suggested by the prior art with the use of the initiator of glycolic acid.
Applicants argue that (2) there is no reasonable expectation of success in combining Dunn and Tipton.  It is argued that none of the polymers made in Dunn have carboxylic acid end groups.  It is argued that adding carboxylic acid end groups to polyester would actually serve to increase the release rate.  It is argued that this is the opposite of what is claimed.  It is argued that the claimed invention results in a composition which releases the active pharmaceutical agent for a period of one month or greater.  
Regarding Applicants’ second argument, nothing in the claim requires a longer release rate than what is suggested in Dunn.  Dunn expressly teaches release for about 7 to 90 days which overlaps the one month claimed.  Tipton also teaches time frames up to 6 months.  Since the instant claims are not limited to just the instantly claimed polyester, Applicants arguments have not established the unexpectedness of the claimed time period.  Dunn and Tipton both teach that the release rate can be manipulated.  Therefore, depending on the desired release rate one skilled in the art would recognize that the release rate can be manipulated and would do so depending on the desired time interval for release of the active.
Applicants argue that (3) Applicants has surprisingly found that the inclusion of a carboxylic acid end group in liquid polymers of the present invention results ina liquid polymer composition that releases an active pharmaceutical agent over a period of one month or greater.  Example 9 of the specification shows the release profile of an active agent from a liquid polymer composition containing 75% DL-lactide and 25% caprolactone initiated with either dodecanol or with glycolic acid.  It is argued that Dunn does not show this release.  It is argued that the claimed composition behaved in manner that is opposite of what would have been produced from Dunn and Tipton.
Regarding Applicants’ third argument, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).
 As indicated above, both Dunn and Tipton teach that the release rate of the active can be manipulate and specifically call out time frames greater than one month.  Instant claim 59 (and the other independent claims) are directed to any biodegradable liquid polyester wherein the biodegradable liquid polyester has a carboxylic acid end group.  However, the examples of the instant specification are directed to a specific polyester, namely lactide and caprolactone in a 75/25 ratio.  Additionally, the comparison is with an alcohol end group not any end group.  Therefore, even if it is unexpected that the inclusion of carboxylic acid end group lengthen the release rate instead of shorten the release rate, the data does not show that this would occur over the full scope of the claims nor that such release can be achieved with the prior art mixture of polymers as the instant claims do not exclude other polyesters from being present.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10786515. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an extended release pharmaceutical composition for administration into the body of an animal or human comprising a biodegradable liquid polyester wherein the biodegradable liquid polyester has a carboxylic acid end group; a biocompatible organic solvent or combination of solvents and an active pharmaceutical agent wherein the extended release pharmaceutical composition is formulated to release the active pharmaceutical agent for a period of one month or greater.
The instant application claims a delivery system for administration of a liquid polymer pharmaceutical composition, comprising: a syringe component; a formulation component comprising a biodegradable liquid polyester having a carboxylic acid end group, a biocompatible organic solvent and an active pharmaceutical agent; wherein the formulation component and the active pharmaceutical agent are contained within the syringe component and the liquid polymer pharmaceutical composition is formulated to release the active pharmaceutical agent for a period of one month or greater.
 The instant application claims a method of forming a biodegradable, non-solid implant in situ in a body, comprising injecting the liquid polymer composition into the body.
The instant application claims a method of delivering an active pharmaceutical agent to a body, comprising injecting a liquid polymer pharmaceutical composition of claim 59 into the body.
The instant application claims a liquid polymer pharmaceutical composition for administration into the body of an animal or human, comprising:  a biodegradable liquid polyester with a carboxylic acid end group comprising at least about 50% lactide residues and monomer residues selected from the group consisting of caprolactone, trimethylene carbonate, and combinations; a biocompatible organic solvent or combination of solvents; and an active pharmaceutical agent, wherein the liquid polymer pharmaceutical composition is formulated to release the active pharmaceutical agent for a period of one month or greater. .
Patent ‘515 claims a liquid polymer composition for administration into the body of an animal, comprising:  a. a biodegradable liquid polyester comprising at least one carboxylic acid end group; b. a biocompatible organic solvent; and c. an active pharmaceutical agent; wherein: the biodegradable liquid polyester comprises at least about 50% lactide monomer residues, and an amount greater than about 5% of residues of comonomers selected from caprolactone, trimethylene carbonate and combinations thereof; the biodegradable liquid polyester has a weight-average molecular weight between about 5 kDa and about 40 kDa; and the duration of release of the active pharmaceutical agent from the composition is longer than the duration of release obtained from a biodegradable liquid polyester without at least one carboxylic acid end group. Claimed is a method of delivering an active pharmaceutical agent to a body, comprising injecting the liquid polymer pharmaceutical composition of claim 1 into the body.  Claims is wherein a non-slid implant is formed in situ in the body.  The same solvents and actives are claimed.  The same end groups are claimed.  The same kit with a syringe is claimed.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Response to Arguments
Applicant's arguments filed April 1 2022 are acknowledged.  
The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.  Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616